PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/357,210
Filing Date: 18 Mar 2019
Appellant(s): Spryshak, Joseph, J.



__________________
Thomas T. Moga, Reg. No. 34,881
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. 
On page 5 of the Appeal Brief of 11/23/2021 Appellant argues that a “chiller” may include an evaporator but an evaporator is not a chiller. For example, Appellant refers to “Chillers-Main Components” which states that  “[t]he main chiller components are the Compressor, Condenser, Evaporator, Expansion Valve, Power Panel, Controls unit and the Water Box”. Neither Masters (US 8544292) nor Smith (US 2017/0151854) specify the use of a “chiller” as a discrete component. Conversely, the present invention specifies “chiller” in each independent claim as being an important and specific component of the system. 
	In other words, Appellant argues that the term “chiller” only refers to an entire system comprising a compressor, evaporator and other components; Masters cannot be therefore relied upon to teach a “chiller” as defined above.
	II. 
However, referring to at least independent claim 1, the recitation “chiller” is not recited as encompassing an entire system comprising a compressor, etc… Rather, claim 1 recites at least a unit comprising: A) a housing; B) a compressor contained within said housing; and C) a chiller contained within said housing. Independent claim 1 shows that the recitation “chiller” is recited as a separate component (e.g. an evaporator) from the compressor and other components, and not as an overall system comprising a compressor, evaporator, and other components. 

Similarly, the specifications of the present application refer to the term “chiller” as a component within a system comprising a compressor and not as the entire system comprising a compressor and other components. For example, the specifications recite that  “the disclosed inventive concept relates to a refrigerant system for an automotive vehicle in which the coolant condenser, the compressor, and the chiller are provided within a single housing that forms a unified coolant component unit” (see par. 2 of the present published application). 
Accordingly, interpreting the recitation “chiller” such that “chiller” only refers to a system comprising a compressor, evaporator, and other components and cannot refer to an evaporator within a system comprising a compressor appears inconsistent with the broad use of the term “chiller” in the art and also unjustifiably narrow based on no special definition given for the claim term “chiller” in the specification.
Further, the drawings would be objectionable as not showing every feature of the invention specified in the claims as the Figure shows both a compressor 16 and a chiller 18 within a housing 12 and not a chiller comprising both a compressor and an evaporator and other components. 
In summary, Appellant’s unjustifiably narrow interpretation of the recitation “chiller” is inconsistent with the claims, drawings, and specification of the present application. 
III. 

However, the Examiner argues that the term “chiller” can also be recognized by one of ordinary skill in the art to refer to a heat exchanger acting as an evaporator within a system, wherein the heat exchanger chills a cooling medium (e.g. coolant or water or the like) flowing through said heat exchanger. 
As evidence only, the Examiner refers to Fig. 1 of Kadle (US 2012/0210746) wherein Kadle teaches heat exchanger 22 (e.g. a plate-type heat exchanger, see par. 22) acting as an evaporator (see par. 22) within a system, wherein the heat exchanger chills a cooling medium (e.g. coolant, see par. 22) flowing through said heat exchanger (e.g. when the heat exchanger is a plate-type heat exchanger, see par. 22). Said heat exchanger (e.g. evaporator) 22 chilling a cooling medium flowing through said heat exchanger (e.g. when the heat exchanger is a plate-type heat exchanger) is referred to as a chiller 30 (see par. 22). 
Similarly, referring to Fig. 6, Masters teaches a heat exchanger 208 acting as an evaporator within a system (see col 8, lines 10-11), wherein the heat exchanger chills a cooling medium (e.g. coolant, see col 8, lines 10-11) flowing through said heat exchanger. Said heat exchanger (e.g. evaporator) 208 chilling a cooling medium (e.g. coolant) flowing through said heat exchanger can therefore, in view of Kadle, be justifiably referred to as a chiller as the term would be recognized by one of ordinary skill in the art. 
Indeed, it appears that there is no structural difference between element 18 (e.g. a “chiller”) of the present application and element 208 of Masters.  
In summary, the term “chiller” can be recognized by one of ordinary skill in the art to refer to two different, but related, structures (e.g. an entire system comprising a compressor and evaporator 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steve S TANENBAUM/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.